EXHIBIT 10.60

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

FIRST AMENDMENT TO TECHNOLOGY SERVICES AGREEMENT

 

This FIRST AMENDMENT (“First Amendment”) to the September 19th, 2007, Technology
Services Agreement (the “Agreement”) by and between Republic Bank & Trust
Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Technology Services LLC (“JHTSL”), a Delaware limited liability company, is
effective as of the 2nd day of December, 2008 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Republic and JHTSL entered into the Agreement on September 19, 2007.

 

WHEREAS, Republic and JHTSL desire to Amend certain terms of the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHTSL do
hereby agree to amend the Agreement as follows:

 

AMENDMENTS

 

1.             The definition of “Resource Rate” in Section 1.1 (g) (ii) shall
be modified to read as follows:

 

(g)           [*]

 

2.             Section 1.5 (b) shall be modified to read as follows:

 


(B)           FOR THE 2009 TAX SEASON, REPUBLIC SHALL PAY TO JHTSL [*].


 

3.             Schedule A of the Agreement shall be nullified and replaced with
Schedule A, attached hereto.

 

4.             The parties agree to negotiate in good faith to modify all
necessary provisions under this Agreement for the 2010 Tax Season, no later than
[*].

 

5.             Republic and JHTSL enter into this First Amendment only for the
purposes stated herein.  Unless otherwise amended herein, all other terms and
conditions of the Agreement remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, this First Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT TECHNOLOGY SERVICES LLC

 

 

 

 

 

 

By:

/s/ William Nelson

 

By:

/s/ Daniel P. O’Brien

 

 

 

 

 

 

William Nelson

 

Name: Daniel P. O’Brien

 

Managing Director

 

 

 

 

Title: EVP & CFO

 

1

--------------------------------------------------------------------------------


 

Schedule A

(FEE TABLE)

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

[*]

 

2

--------------------------------------------------------------------------------